Citation Nr: 0604070	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  01-02 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include trigger fingers. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left foot plantar fasciitis. 

3.  Entitlement to an effective date prior to March 24, 1999, 
for the grant of service connection for left foot plantar 
fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1970 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board observes that, in the May 2000 rating decision, 
service connection was granted for left foot plantar 
fasciitis and an initial 10 percent evaluation was assigned, 
effective March 24, 1999, and, effective August 11, 1999, 
such was reduced to a noncompensable evaluation.  In the May 
2005 supplemental statement of the case, a 10 percent 
evaluation was restored from the date of the previous 
reduction.  As such, the veteran currently has an initial 10 
percent rating for left foot plantar fasciitis, effective 
March 24, 1999, the date service connection was granted.  
Therefore, the issue before the Board is entitlement to an 
initial rating in excess of 10 percent for left foot plantar 
fasciitis and such has been properly characterized on the 
first page of this decision.  

The Board also notes that the veteran originally included 
trigger fingers in his claim of entitlement to service 
connection for bilateral carpal tunnel syndrome and, as such, 
the issue has been recharacterized on the first page of this 
decision in order to more accurately represent the current 
issue before the Board.

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome, to include trigger fingers, and 
entitlement to an effective date prior to March 24, 1999, for 
the grant of service connection for left foot plantar 
fasciitis are remanded.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Left foot plantar fasciitis is manifested by a moderate 
foot injury with symptoms of pain and tenderness on deep 
pressure that requires the use of orthotics.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for left foot plantar fasciitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for left foot plantar 
fasciitis in June 1999, prior to the enactment of the VCAA.  
The initial decision issued in May 2000 granted service 
connection for left foot plantar fasciitis and an initial 10 
percent evaluation was assigned, effective March 24, 1999, 
and, effective August 11, 1999, such was reduced to a 
noncompensable evaluation.  The May 2000 rating decision was 
also issued prior to the November 2000 enactment of the VCAA.  
In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) clarified that where notice was not mandated 
at the time of the initial RO decision it was not error to 
provide remedial notice after such initial decision.  See id. 
at 120-123.  The Court indicated that the claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in November 2003, the veteran's 
claim was readjudicated and supplemental statements of the 
case were provided to the veteran in February 2004 and May 
2005, such that he had the opportunity to respond to the 
remedial VCAA notice prior to the appeal reaching the Board.

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the November 2003 
VCAA letter of the information and evidence that is necessary 
to substantiate his claim for an increased rating.  
Specifically, the veteran was notified that, to establish 
entitlement to such benefit, the evidence must show that his 
left foot plantar fasciitis had increased in severity.

In addition, VA informed the veteran in the November 2003 
letter about the information and evidence that VA would seek 
to provide.  Specifically, he was advised that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  Additionally, 
the November 2003 letter informed the veteran that, if he 
identified treatment at a VA facility, VA would obtain the 
reports, and, that VA would attempt to obtain private records 
if he completed and returned VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in 
November 2003, VA notified the veteran that he should submit 
treatment records pertinent to his left foot plantar 
fasciitis, which included reports or statements from doctors, 
hospitals laboratories, medical facilities, mental health 
clinics, X-rays, physical therapy records, and surgical 
reports.  Such should include the dates of treatment, 
findings, and diagnoses.  The veteran was informed that he 
must provide adequate identifying information for any records 
he wished VA to obtain and that it was his responsibility to 
ensure that VA received all requested records not in the 
possession of a Federal department or agency.  Also, as 
indicated previously, the November 2003 letter notified the 
veteran that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claims, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his increased rating claim.  In 
this regard, VA has informed him in the May 2000 rating 
decision, January 2001 statement of the case, and April 2003, 
February 2004, and May 2005 supplemental statements of the 
case of the reasons for the denial of his claim and, in so 
doing, informed him of the evidence that was needed to 
substantiate such claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, VA treatment records, and private medical records 
pertinent to the veteran's claim are contained in the claims 
file and were reviewed by the RO and the Board in connection 
with the adjudication of the veteran's claim.  Moreover, he 
was provided with a VA examination in March 2005 in order to 
adjudicate his claim.  VA has also assisted the veteran 
throughout the course of this appeal by providing him with a 
statement of the case in January 2001 and supplemental 
statements of the case in April 2003, February 2004, and May 
2005, which informed him of the laws and regulations relevant 
to his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

II.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2005).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected left foot plantar fasciitis 
is rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  He contends that he experiences pain, 
aching, and discomfort in his left foot and that he wears 
orthotics to help manage the symptomatology.  Therefore, the 
veteran claims that he is entitled to an initial rating in 
excess of 10 percent for such service-connected disability. 

Diagnostic Code 5284 provides that a moderate foot injury 
warrants a 10 percent evaluation.  A moderately severe foot 
injury warrants a 20 percent evaluation.  A severe foot 
injury warrants a 30 percent evaluation.  A Note provides 
that a foot injury with actual loss of use of the foot 
warrants a 40 percent evaluation. 

Other potentially applicable Diagnostic Codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5276 for acquired flatfoot, 
Diagnostic Code 5278 for acquired claw foot (pes cavus), and 
Diagnostic Code 5283 for malunion or nonunion of tarsal or 
metatarsal bones.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  

VA treatment records show that, in January 1999, the veteran 
complained of left heel pain with walking.  Plantar fasciitis 
was diagnosed.  The veteran was cast for orthotics.  In 
August 1999, he was seen again.  Objectively, the dorsum skin 
was dry and intact.  Neurologically, epicritic sensation was 
grossly intact.  The veteran no longer had arch or heel pain 
on palpation.  He was diagnosed with left plantar fasciitis.  
In November 2000, the veteran was refitted for an orthotic 
device.  

In March 2001, the veteran was seen for follow-up on custom-
made, removable shoe orthotics which he wore for his 
bilateral plantar fasciitis.  Objectively, pedal pulses were 
palpable bilaterally.  Skin temperature was warm to warm from 
tibia to digits bilaterally and no edema was noted 
bilaterally.  Neurologically, epicritic sensation was intact 
bilaterally.  The veteran's skin was well-hydrated with no 
open lesions or abrasions noted bilaterally.  Web spaces were 
free of maceration.  There was no pain on palpation of 
plantar fascia bilaterally or insertion site of plantar 
fascia bilaterally.  The assessment was bilateral plantar 
fasciitis. 

At a March 2005 VA examination, the veteran gave a history of 
foot problems and, after prolonged treatment, he had surgery 
on the left foot to excise the plantar spur.  Upon physical 
examination of the veteran's left foot, there was a 3 
centimeter scar on the medial side of the heel.  Such was 
well-healed and nontender.  The veteran's foot was tender on 
deep pressure underneath the heel at the area of the plantar 
spur excision and attachment of the plantar fascia.  As such, 
he had typical plantar fasciitis type of problems.  Pain was 
present most of the time and, as he walked on it, it got 
worse.  With activities, the pain increases and becomes 
incapacitating.  The veteran was wearing tennis shoes.  It 
was noted that he had been advised to use Oxford type of 
heels with felt pads inside, but he had typical symptoms of 
the plantar fasciitis underneath the left heel.  The examiner 
also observed that the veteran had surgery in 1978 at Fort 
Benning, Georgia, where the plantar spur was removed, but he 
still had residual symptoms from the plantar fasciitis.  Such 
still persisted and was irritated by walking and persistent 
use.  By evening, the veteran's left foot was really sore.  
Also, repeated use increased the pain in the foot area.  The 
veteran was diagnosed with plantar  fasciitis, residual to 
the left foot, after 1978 surgery to excise plantar spur.  
The examiner noted that the veteran's symptoms were chronic, 
persistent, and increased with activities, especially 
prolonged walking and weight-bearing.  Such would increase in 
severity and become more aggravating to the point where such 
could reduce his activities in a few hours of walking and 
doing things. 

As indicated previously, the veteran is already in receipt of 
a 10 percent evaluation for a moderate foot injury under 
Diagnostic Code 5284.  In order to assign a higher 
evaluation, the evidence must demonstrate a moderately severe 
foot injury.  However, in this case, the Board finds that the 
veteran's left foot plantar fasciitis symptomatology more 
nearly approximates a moderate foot injury.  Specifically, 
the evidence demonstrates that the veteran's left foot 
disability is manifested by symptoms of pain and tenderness 
on deep pressure that requires the use of orthotics.  The 
Board notes that the March 2005 VA examiner found that such 
symptomatology is chronic, persistent, and increases with 
activity.  However, such does not amount to a moderately 
severe foot injury.  Specifically, the evidence shows that 
epicritic sensation is intact.  No edema is present and skin 
temperature is warm.  The skin is well-hydrated with no open 
lesions or abrasions and web spaces are free of maceration.  
A 3 centimeter scar, as a result of the veteran's in-service 
excision of a plantar spur, is well-healed and nontender.  
Therefore, the Board finds that the evidence of record does 
not support an initial evaluation for left foot plantar 
fasciitis in excess of 10 percent under Diagnostic Code 5284.

As the veteran's left foot plantar fasciitis is not rated 
under a Diagnostic Code pertinent to limitation of motion, 
the DeLuca, supra, factors are not for consideration.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005),  to 
include the criteria for a rating in excess of 10 percent 
under the other Diagnostic Codes cited above, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in 
view of the clinical data, which reflects no evidence of 
acquired flatfoot, acquired claw foot (pes cavus), or 
malunion or nonunion of tarsal or metatarsal bones, there is 
no basis for a rating in excess of 10 percent under any of 
these Diagnostic Codes.  As such, a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's left foot plantar fasciitis to warrant 
consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for service-connected bilateral pes 
planus, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
post-service hospitalizations for the veteran's left foot 
disability or show that such is unusually manifested.  The 
evidence also fails to demonstrate that the veteran is 
unemployable due to his left foot disability.  Therefore, the 
medical evidence shows that any objective manifestations of 
such disability are exactly those contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An initial rating in excess of 10 percent for left foot 
plantar fasciitis is denied. 


REMAND

As indicated previously, the May 2000 rating decision granted 
service connection for left foot plantar fasciitis and 
assigned an initial 10 percent rating, effective March 24, 
1999.  Thereafter, in June 2000, the veteran submitted a 
notice of disagreement as to the propriety of the assigned 
effective date, arguing that the date of the grant of service 
connection for such disability should be October 1, 1995.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  See 38 C.F.R. § 19.26 
(2005).  Thus, remand for issuance of a statement of the case 
on this issue is necessary.  Manlincon v. West, 
12 Vet. App. 238 (1999).  However, this issue will be 
returned to the Board after issuance of the statement of the 
case only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Pertinent to the veteran's claim of entitlement to service 
connection for bilateral carpal tunnel syndrome, to include 
trigger fingers, the Board finds that a remand is necessary 
to obtain a VA examination opinion.  The veteran contends 
that he developed bilateral carpal tunnel syndrome, to 
include trigger fingers, as a result of his clerical work 
during his military career.  The Board observes that the 
veteran has a current diagnosis of bilateral carpal tunnel 
syndrome and trigger fingers.  His service medical records 
show that, in September 1984, he was diagnosed with trigger 
finger of the right middle finger.  Such records also show 
complaints of pain and discomfort in the hands and wrists.  
Also, at the time of his retirement examination in June 1995, 
the veteran reported that his position was personnel 
technician.  Therefore, it is necessary to obtain a VA 
examination opinion regarding the etiology of such claimed 
disability.

Accordingly, these issues are REMANDED for the following:

1.  A statement of the case, containing 
all applicable laws and regulations, on 
the issue of entitlement to an effective 
date prior to March 24, 1999, for the 
grant of service connection for left foot 
plantar fasciitis must be issued.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
Only if the veteran's appeal as to this 
issue is perfected within the applicable 
time period, then such should return to 
the Board for appellate review.

2.  The veteran should be scheduled for 
an examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his bilateral 
carpal tunnel syndrome, to include 
trigger fingers.  The examiner must 
review the entire claims folder, to 
specifically include the veteran's 
service medical records (see the 
September 1984 record) as well as all 
post-service medical records documenting 
his current bilateral carpal tunnel 
syndrome and trigger fingers.  Such tests 
as the examining physician deems 
necessary and appropriate must be 
performed.  Thereafter, the examiner 
should offer an opinion as to whether it 
is likely or unlikely that such 
disorder(s) is the result of an injury, 
disease, or incident in service.  
Consideration should be given to the type 
of work the veteran performed during his 
military career.  All opinions expressed 
should be accompanied by supporting 
rationale.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


